Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered March 24, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to burglary in the third degree and waived his right to appeal. Under the terms of the plea agreement, defendant was to be sentenced as a second felony offender to 3x/2 to 7 years in prison. County Court ultimately sentenced him to 3 to 6 years in prison. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no *1446nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Rose, Kane, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.